TODD, Presiding Judge,
Middle Section, concurring.
The present state of the law and of the subject transaction compels me to concur in the principle opinion. However, certain aspects of the situation deserve examination and comment.
The Nashville Memorial Hospital began as a community sponsored and financed enterprise to which contributions were made to a committee of trustees. Presumably there was some form of statement of purposes of the trust including the provision of hospital facilities within the community.
It is not clear how the transformation occurred, but the trust and trustees have been supplanted by a “not-for-profit corporation” which, by government grants and income from operations has accumulated assets valued at over 100 million dollars. Acting within his authority, the Attorney General has approved the sale of those assets as “in the public interest.”
Apparently the change from the board of trustees to the non-profit corporation has changed the purpose of the trust from furnishing hospital services within the community to simply “maintaining the public interest.” The unanswered question is, how do the terms of the sale assure the continuation of hospital services within the community? What will prevent the purchaser from moving to another location or changing the character of services available in the community?
Present laws should be re-examined and altered to preserve the time honored rule that a charitable trust, once established, will be compelled to adhere to the purpose for which it was established so long as it is possible to do so, and thereafter to proceed under the orders of the Chancery Court to perform another purpose as near as possible to the original purpose.